Per Curiam.
This is an appeal from a maintenance order of the court of chancery made at the instance of the.wife against the husband because of his desertion. The defence set up by the husband as justifying his desertion, is adultery by the wife with one Hans Krogh, the intervening defendant. This is denied, and the vice-chancellor has found as a fact that the wife was not guilty of the adultery charged.
This finding we think was not only amply justified, but was the only one possible under the evidence. Not only has the husband failed to prove any act of adultery by his wife, but, as it seems to us, he has failed to prove any act by her which justified a serious suspicion on his part of her fidelity.
The decree is affirmed.
For affirmance—Ti-ie Chiee-Justice, Garrison, Swayze, Trenci-iard, Parker, Bergen, Minturn, Kaliscit, Black, Vredenburgh, White, Teriiune, Heppeni-ieimer, Taylor— 14.
For reversal—None.